Order filed December 14, 2015




                                   In The

                  Fourteenth Court of Appeals
                                ____________

                           NO. 14-15-00064-CR
                           NO. 14-15-00065-CR
                           NO. 14-15-00066-CR
                                ____________

                      WILLIAM MARKS, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 7
                          Harris County, Texas
           Trial Court Cause Nos. 1852392, 1852393, & 1852394

                                 ORDER

     The reporter’s record in this case was filed August 19, 2015. See Tex. R.
App. P. 35.1. According to correspondence received from appellant’s counsel,
appellant requested preparation of a hearing record on December 4, 2015.
Appellant requested preparation of a hearing conducted on November 13, 2014,
“that was presumably in consideration of the state’s Motion to Amend the
Indictment.” The record has not been filed with the court. Because the reporter’s
record has not been filed, we issue the following order.

      We order Sandra Powell, the official court reporter, to file the record in this
appeal on or before December 29, 2015.

      Appellant’s brief in this appeal was originally due September 18, 2015. This
court granted extensions of time up to December 18, 2015. When we granted the
last extension we noted that no further extensions would be entertained absent
exceptional circumstances.

      We order appellant’s counsel Daucie Schindler to file a brief with the clerk
of this court on or before January 8, 2016. If Daucie Schindler does not timely file
the brief as ordered, the court may issue an order requiring appointment of new
counsel.

                                  PER CURIAM